Petition for Writ of Mandamus Dismissed and Opinion filed May 20, 2004








Petition for Writ of Mandamus Dismissed and Opinion
filed May 20, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00317-CV
____________
 
IN RE RAVINDER
AGUSALA, M.D.  , Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
O P I N I O N
On May 6, 2004, Relator, Dr. Ravinder Agusala, filed a motion
to dismiss the original proceeding because the underlying cause of action has
settled.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the petition for writ of mandamus is ordered
dismissed.
 
PER CURIAM
 
Petition
Dismissed and Opinion filed May 20, 2004.
Panel consists of
Justices Yates, Anderson, and Hudson.